internal_revenue_service number release date index number ----------------------------- ------------------------------ --------------------------- ------------- ------------------------------ in re --------------------------------------------- ---------------- ----------------------- ------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-113042-03 date date ------------------------------------------------------------- ----------------------- ---------------------------------------------- ------------------------ legend taxpayer date date p s l date dear --------------------- -------------------- ---------------------- ----------- ------------------------ ------------ ------------------------ ------------------ this ruling is in reply to the letter submitted by you that requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to file the required form_970 application to use lifo inventory_method for taxpayer this request is made in accordance with sec_301_9100-3 plr-113042-03 taxpayer is a limited_partnership that was formed on date on date p a corporation contributed all of its assets and liabilities to taxpayer in return for an interest in the partnership in addition p’s subsidiary s contributed all of its assets and liabilities to l a single-member limited_liability_company owned by taxpayer that is treated as a disregarded_entity for tax purposes taxpayer continued with the same accounting methods used by p and s including the use of the last-in_first-out lifo inventory_method taxpayer has consistently accounted for all inventory_items under the lifo inventory_method but it failed to attach the required form_970 to its partnership tax_return for its initial tax_year ended date the lifo inventory_method has also been consistently used for these inventory_items for financial reporting purposes beginning with the year ended date taxpayer had relied on its certified public accountants and these accountants failed to advise taxpayer that it was necessary to file the form_970 the failure_to_file the required form_970 was discovered by the internal_revenue_service during an audit of taxpayer’s returns soon thereafter taxpayer's authorized representative submitted this request for relief sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the service to determine whether the taxpayer has satisfied these standards the standards to be applied in this case are whether the taxpayer acted reasonably plr-113042-03 and in good_faith and whether granting relief would prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that for purposes of this provision a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 the information and representations furnished by you establish that taxpayer has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for taxpayer to file the necessary form_970 for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction specifically no opinion is expressed regarding the propriety of the lifo inventory_method used by taxpayer or of any adjustments made by taxpayer to the lifo layers it acquired from plr-113042-03 p and s on date also no opinion is expressed regarding the tax status of taxpayer or of l this ruling is directed only to taxpayer who had requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this ruling is being sent to taxpayer sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting
